Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II and Species 3 (figs. 25-39), drawn to claims 5-15 in the reply filed on 02/16/ 2021 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 1-4 and 16-20 directed to inventions which are non-elected without traverse.  Accordingly, claims 1-4 and 16-20 are hereby cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 5-15 are indicated. The claimed invention as a whole, discloses a system for changing a shape of a plurality of food items from a first shape to a second shape during cooking in a fryer, the system comprising a basket having a lower trough defining the 
Reference US 2002/0017198 is the closest art, it teaches a system for changing shape of food items, comprising a basket having toughs and an insert configured to engage with the basket, the inert comprising a wedge and another troughs. However, this reference alone or in combination does not teaches “the insert comprising a wedge and an upper trough disposed below the wedge, the wedge being closer to the lower trough of the basket when the insert is in the second position than when the insert is in the first position, the upper trough defining the second shape and being movable in a first direction towards the wedge and in a second direction towards.” In addition, one or ordinary skill in the art would not found obvious teaching or motivation among references to meet the limitation in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726